Citation Nr: 1413602	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Appeals Management Center (AMC) in Washington, DC.  Jurisdiction over this case was subsequently returned to the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran testified at a Board hearing at the RO in Phoenix, Arizona.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the AMC granted service connection for the Veteran's bipolar disorder and assigned a 50 percent disability rating.  In April 2012, the Veteran filed a notice of disagreement (NOD) requesting an increased initial evaluation.  In April 2012, the Veteran underwent a VA psychiatric examination to assess the current severity of his bipolar disorder.  In February 2013, the RO issued a statement of the case (SOC), wherein it continued the initial 50 percent evaluation assigned to the disability.  In March 2013, the Veteran perfected his appeal of this issue.  In June 2013, the issue was certified to the Board.  In July 2013, the Veteran testified before Board.

The Board observes that in its February 2013 SOC, the RO did not consider the findings contained in the April 2012 VA examination report, but instead based its decision on the findings of a VA examination obtained in August 2011.

The April 2012 VA examination report is additional and pertinent evidence received following the last adjudication in February 2012 and prior to certification of the case to the Board.  The examination report contains findings directly relevant to the Veteran's claim for an increased initial rating for his bipolar disorder, as it is the most recent VA examination of record.  Therefore, the case must be remanded for the issuance of a supplemental statement of the case (SSOC) that addresses this evidence.  38 C.F.R. § 19.31 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records related to the Veteran's bipolar disorder.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence, to include the April 2012 VA examination findings.  If the benefit sought on appeal is not granted, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


